Exhibit 10.14.16
NON-EMPLOYEE DIRECTOR RESTRICTED SHARE GRANT UNDER THE MONSANTO COMPANY
[2005] LONG-TERM INCENTIVE PLAN
Terms and Conditions of Restricted Stock Grant
To _______
     You have elected to receive an Award of Restricted Shares (the “Restricted
Shares”) under the Monsanto Company [2005] Long-Term Incentive Plan (the
“Plan”). The Grant Date and the number of Restricted Shares covered by this
Award are set forth in the document you have received entitled “Restricted
Shares Statement.” The Restricted Shares Statement and these Terms and
Conditions collectively constitute the Award Certificate for the Restricted
Shares, and describe the provisions applicable to the Restricted Shares.
     1. Definitions. Each capitalized term not otherwise defined herein has the
meaning set forth in the Plan or, if not defined in the Plan, in the attached
Restricted Shares Statement. The “Company” means Monsanto Company, a Delaware
corporation incorporated February 9, 2000.
     2. Delivery of Restricted Shares. (a) As of the Grant Date, the Restricted
Shares have been registered in your name in a book-entry account maintained by
[Mellon Investor Services], the Company’s transfer agent. This registration
constitutes delivery of the Restricted Shares to you for all purposes. This
book-entry account indicates that the Restricted Shares are subject to these
Terms and Conditions.
     (b) Until such time (if any) as the Restricted Shares vest, you may not
sell, assign, transfer, pledge, hypothecate, give away, or otherwise dispose of
them. Any attempt on your part to dispose of the Restricted Shares will result
in their being forfeited. However, you shall have all other rights of a common
stockholder of the Company with respect to the Restricted Shares, including the
right to vote such stock at any meeting of the common stockholders of the
Company and the right to receive all dividends and other distributions declared
and paid with respect to the Restricted Shares (“Dividends”). If any of the
Restricted Shares are forfeited before vesting, then (i) you shall not be
entitled to any Dividends for which the record date is after the day after such
forfeiture occurs, and (ii) from and after the day after such forfeiture occurs,
you shall no longer have any other rights as a stockholder with respect to the
Restricted Shares.
     3. Vesting. The Restricted Shares shall vest on the last day of each of the
[12] months following the Grant Date, as follows: (i) [10] installments of [XXX]
Restricted Shares each, on the last day of each of the [10] months following the
Grant Date, beginning on [September 30, 201X] and ending on [June 30, 201X], and
(ii) [two] installments of [XXX] Restricted Shares on the last day of each
month, beginning on [July 31, 201X] and ending on August 31, [201X], provided in
each case that you remain a Director on the applicable vesting day, and subject
to Section 4 below. If your Termination Date occurs on or before August 30,
[201X], the Restricted Shares that are scheduled to vest on or after the
Termination Date shall be forfeited.

1



--------------------------------------------------------------------------------



 



     4. Taxes. You must make arrangements for the payment of any taxes that are
required to be paid in connection with the vesting of the Restricted Shares. If
you make an election under Section 83(b) of the Code to be taxed on the
Restricted Shares upon receiving them, you must notify the Company within ten
days after making such election. You must make arrangements for the payment of
any taxes that are required to be paid as a result of your election.
     5. Effect of Award Certificate; Severability. This Award Certificate shall
be binding upon and shall inure to the benefit of any successor of the Company
and the person or entity to whom the Restricted Shares may have been transferred
by will, the laws of descent and distribution or designation. The invalidity or
enforceability of any provision of this Award Certificate shall not affect the
validity or enforceability of any other provision of this Award Certificate.
     6. Amendment. The terms and conditions of this Award Certificate may not be
amended in a manner adverse to you without your consent.
7. Plan Interpretation. This Award Certificate is subject to the provisions of
the Plan, and all of the provisions of the Plan are hereby incorporated into
this Award Certificate as provisions of the Restricted Shares. If there is a
conflict between the provisions of this Award Certificate and the Plan, the
provisions of the Plan govern. If there is any ambiguity in this Award
Certificate, any term that is not defined in this Award Certificate, or any
matters as to which this Award Certificate is silent, the Plan shall govern,
including, without limitation, the provisions of the Plan addressing
construction, governing law, and the powers of the People and Compensation
Committee of the Board of Directors of the Company, among others, to
(i) interpret the Plan, (ii) prescribe, amend and rescind rules and regulations
relating to the Plan, (iii) make appropriate adjustments to the Restricted
Shares to reflect non-United States laws or customs or in the event of a
corporate transaction, and (iv) make all other determinations necessary or
advisable for the administration of the Plan.

2